      Case 3:21-cv-00301-RV-HTC Document 1 Filed 02/18/21 Page 1 of 47




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

WHITESELL-GREEN, INC.,                       )
                                             )
      Plaintiff,                             )
                                             )
vs.                                          )       Case No. _______________
                                             )
DEVELOPERS SURETY AND                        )
INDEMNITY COMPANY,                           )
                                             )
      Defendant.                             )

                                      COMPLAINT

      COMES NOW, Plaintiff Whitesell-Green, Inc. (“WGI”), by and through its

undersigned counsel of record, and hereby sues Defendant Developers Surety and

Indemnity Company (“Developers”) and alleges the following:

                   PARTIES, JURISDICTION, AND VENUE

      1.     WGI is a Florida corporation organized and existing under the laws of

the State of Florida, with its principal place of business being located at 3881

North Palafox Street, Pensacola, Florida 32505. WGI has 4 members who are all

citizens of Florida:

             (a)       William K. Whitesell, II;

             (b)       William K. Whitesell, III;

             (c)       Jill Whitesell; and


                                                 1
      Case 3:21-cv-00301-RV-HTC Document 1 Filed 02/18/21 Page 2 of 47




             (d)    Elizabeth W. Locklear.

      2.     Based on information and belief, Developers is a company organized

and existing under the laws of the State of California with its principal place of

business being located in Irvine, California.     Developers can be served with

process by serving its Florida Registered Agent, Chief Financial Officer, 200 E.

Gaines Street, Tallahassee, Florida 32399.

      3.     This Court has subject matter jurisdiction over this lawsuit under 28

U.S.C.A. § 1332(a)(1) because WGI and Developers are citizens of different states

and the amount in controversy exceeds the sum of $75,000.00, exclusive of interest

and costs.

      4.     This Court has personal jurisdiction over Developers as Developers

transacts business in Escambia County, Florida issuing Performance Bonds, as

Surety, to its Principal, Sheet Metal Masters, Inc. (“SMM”), naming WGI as the

Obligee covering a project located in Escambia County, Florida which is the

subject matter of this action. The exercise of jurisdiction over the parties will not

violate due process because WGI’s causes of action grow out of Developers’

purposeful contact with Florida by issuing Performance Bonds covering a project

located in Escambia County, Florida whereby Developers should have reasonably

anticipated defending suit in this Court.




                                            2
      Case 3:21-cv-00301-RV-HTC Document 1 Filed 02/18/21 Page 3 of 47




      5.     Venue is proper in this District under 28 U.S.C.A. § 1391(b)(2) as a

substantial part of the events or omissions giving rise to WGI’s claims against

Developers occurred in this District with the project that is the subject of this

action being situated in Escambia County, Florida.

                           FACTUAL BACKGROUND

                                 THE PROJECT

      6.     WGI is a general contractor working primarily on commercial

construction projects.

      7.     In 2015, WGI entered into a prime contract with the Department of

the Navy (the “Navy”) to serve as the general contractor for an extensive

renovation of the Bachelor’s Quarters Naval Station Barracks Buildings 3709 and

3710 (also known as Corry “A” Station), located in Pensacola, Escambia County,

Florida (the “Project”).

      8.     Buildings 3709 and 3710 (and the other buildings comprising the

Bachelor’s Quarters/Corry “A” Station complex) had previously been renovated in

the 1960’s and then again in the 1980’s before the undertaking of the renovation

work which is the subject matter of this dispute.

      9.     The Project was a Design-Bid-Build concept with the renovation work

to progress in phases with each phase to be performed and completed in both

buildings before the next phase was to be begin.


                                          3
      Case 3:21-cv-00301-RV-HTC Document 1 Filed 02/18/21 Page 4 of 47




            THE SUBCONTRACTS AND PERFORMANCE BONDS

      10.    On January 13, 2015, WGI entered into a Subcontract Agreement

(“Steel Erection Subcontract”) with SMM for SMM’s scope of work to include

providing: “all supervision, labor, materials, equipment, tools, insurance, permits,

licenses, taxes, transportation, drayage, hoisting, all other aspects of materials

handling, engineering, layout, safety control and regulation compliance to achieve

a complete, functioning and workmanlike installation of: STEEL ERECTION”

(“Steel Erection Work”) for the Project (No. N69450-15-C-0601). A true and

correct copy of SMM’s Steel Erection Subcontract is attached hereto and is

incorporated herein by reference as Exhibit 1.

      11.    SMM, in compliance with the Steel Erection Subcontract, secured

Subcontract Performance Bond Form A (Bond No. 48118P) covering its Steel

Erection for the Project (#N69450-15-C-0601 Job #1501) with the bond being

issued by Developers (Surety), naming SMM as the Principal, and WGI as the

Obligee in the amount of $204,000.00 (the “Steel Erection Bond”). A true and

correct copy of the Steel Erection Bond (and a copy of the related Subcontract

Labor and Material Payment Bond for reference) is attached hereto and is

incorporated herein by reference as Exhibit 2.

      12.    On January 13, 2015, WGI also entered into a Subcontract Agreement

with SMM for SMM to provide “all supervision, labor, materials, equipment, tools,


                                         4
      Case 3:21-cv-00301-RV-HTC Document 1 Filed 02/18/21 Page 5 of 47




insurance, permits, licenses, taxes, transportation, drayage, hoisting, all other

aspects of materials handling, engineering, layout, safety control and regulation

compliance to achieve a complete, functioning and workmanlike installation of:

STANDING SEAM METAL ROOF & LIGHT GUAGE METAL TRUSSES

(“Metal Roofing Work”) for the same Project (N69450-15-C-0601) (“Metal Roof

Subcontract”). A true and correct copy of SMM’s Metal Roof Subcontract is

attached hereto and is incorporated herein by reference as Exhibit 3.

      13.    SMM, in compliance with the Metal Roof Subcontract, secured

Subcontract Performance Bond Form A (Bond No. 481117P) covering its Standing

Seam Metal Roof for the Project (#N69450-15-C-0601 Job #1501) with the bond

being issued by Developers (Surety), naming SMM as the Principal, and WGI as

the Obligee in the amount of $362,100.00 (the “Metal Roof Bond”). A true and

correct copy of the Metal Roof Bond (and a copy of the related Subcontract Labor

and Material Payment Bond for reference) is attached hereto and is incorporated

herein by reference as Exhibit 4.

      14.    During construction, SMM (and other subcontractors and suppliers)

caused substantial damage to the Project with SMM’s actions and/or omissions

also causing damage to adjacent non-defective work performed by other trades

already in place.




                                         5
        Case 3:21-cv-00301-RV-HTC Document 1 Filed 02/18/21 Page 6 of 47




        15.   SMM’s Metal Roof Work was partially defective and deficient being

performed in a negligent manner and was not in conformity with the Metal Roof

Subcontract and relevant Project documents causing delays.

        16.   WGI’s renovation work for both buildings was anticipated to have

been completed by May 17, 2017, but substantial completion was not achieved

until November 18, 2019 (constituting a 30-month delay) with the Navy not

finally accepting and “closing-out” the Project until July 27, 2020, due in large

part to the acts and omissions of SMM regarding both its Steel Erection and Metal

Roofing Work.

  THE DISCOVERY OF SMM’S DEFECTIVE AND DEFICIENT WORK

        17.   A portion of SMM’s acts and omissions constituting defective and

deficient work were discovered on November 21, 2016.

        18.   At the time of discovery, WGI was on track to have both Buildings

3709 and 3710 completed on or before May 17, 2017. In fact, as of November 21,

2016:

                  Both buildings were determined ready for overhead inspection
                   by the Navy;

                  All the walls were drywalled, fire caulked, and ready to be
                   painted;

                  The ceiling framing was virtually complete;

                  Drywall was stocked in rooms to be hung on the ceilings;


                                        6
      Case 3:21-cv-00301-RV-HTC Document 1 Filed 02/18/21 Page 7 of 47




                  The tile flooring was being installed;

                  The cabinets and casework were beginning to be delivered to
                   the Project;

                  The doors, AC units, and fixtures were beginning to be
                   delivered;

                  The stucco exterior on Building 3709 was nearing completion;

                  The Project had been approved with progress payments being
                   made to 85% completion; and

                  The Navy and WGI were satisfied with the overall progress and
                   the anticipated completion date of May 17, 2017, for the
                   Project.

      19.   After discovering the acts and omissions of SMM (and other

subcontractors and suppliers), the Navy immediately demanded that WGI and/or

WGI’s subcontractors address the identified acts or omissions and repair all

resulting damage to the Project.

      20.   In order to facilitate the repairs and remediation which needed to be

provided for the Project, WGI and the Navy agreed to a Recovery and Repair

Protocol which was created and initiated toward the end of 2017 and continued to

be used through the completion of the Project.

                       SMM’S ACTS AND OMISSIONS

                          STEEL ERECTION WORK




                                         7
      Case 3:21-cv-00301-RV-HTC Document 1 Filed 02/18/21 Page 8 of 47




      21.     SMM was contractually obligated to provide the Steel Erection Work

for the Project.

      22.     SMM’s Steel Erection Work was to be complete, functioning, and

provided in a good and workmanlike manner in strict accordance with all plans,

specifications, and addenda.

      23.     On December 17, 2015, SMM began its Steel Erection Work for the

Project.    Unfortunately, the Steel Erection Work that SMM provided for the

Project did not comply with the terms of the Steel Erection Subcontract but instead

was performed in a negligent manner.

      24.     SMM’s Steel Erection Work suffers from both quality and timeliness

deficiencies which caused extensive and systemic damage to the Project.

      25.     As a result of SMM’s acts and omissions, the Navy sent WGI Notices

of Deficiencies on December 2, 2016, and again on January 26, 2017.

      26.     To no avail, WGI sent SMM numerous notices regarding the

problems with its Steel Erection Work requesting that it be corrected.

      27.     SMM’s acts and omissions and the resulting damage necessitated

emergency shoring to secure the buildings.

      28.     SMM’s defective Steel Erection Work and SMM’s subsequent failed

remediation efforts also caused significant direct damage to adjacent non-defective




                                         8
      Case 3:21-cv-00301-RV-HTC Document 1 Filed 02/18/21 Page 9 of 47




work of other trades (all of which required WGI to perform extensive “rip and

tear” work to address).

      29.    SMM’s defective and deficient Steel Erection Work provided for the

ATFP Progressive Collapse includes, inter alia: (a) items were not properly

welded with quantity and quality issues existing throughout; (b) items were not

continuous; (c) Plate Tab Anchors were too shallow with no epoxy being applied

in some cases; (d) there were over 1,200 insufficient butt splices and over 2,000

insufficient intersection welds which required WGI to have to install 3 miles of

repair weld to correct these issues; (e) SMM installed 48 insufficient corner

peripheral connections; and (f) SMM did not comply with Structural Sheet (“S”) S-

501, Details A – E of the Project plans and specifications in relationship to this

scope of work.

      30.    SMM’s defective and deficient Steel Erection Work provided for the

Project includes, inter alia: (a) there were issues with existing floor joists cut by

SMM resulting in approximately 36 floor joints having to be repaired; (b) there

were missing H, J and K clips, that were not installed; (c) SMM did not comply

with Structural Sheets S-304, S-305, and S-501, Details H, J & K of the Project

plans and specifications in relationship to this scope of work; (d) there were

problems with missing steel tube door frames; and (e) there was no “furring” on

several key braced frame walls.


                                         9
      Case 3:21-cv-00301-RV-HTC Document 1 Filed 02/18/21 Page 10 of 47




      31.    SMM’s defective and deficient Steel Erection Work provided for the

Braced Frame Elements includes, inter alia: (a) there were problems with the

“Braced Frame Elements” which include the End Post Studs; Hold Downs; Hold

Down Anchors; Strap Plates/Braces; and Powder Actuated Fasteners (“PAF’s”);

(b) there were numerous walls in many areas where brace frame elements were

missing; and (c) SMM did not comply with S-401 and S-402 of the Project plans

and specifications in relationship to this scope of work.

      32.    SMM’s defective and deficient Steel Erection Work provided for the

Hold Downs (Braced Frame Elements) includes, inter alia: (a) SMM did not

fully weld hold downs onto the end posts; (b) SMM only welded about 100 linear

feet of hold downs, which were woefully incomplete; and (c) as a result, WGI had

to weld about 2,000 linear feet of hold downs to complete this scope of work.

      33.    SMM’s defective and deficient Steel Erection Work provided for the

Hold Down Anchors (Braced Frame Elements) includes, inter alia: (a) the

ground floor anchors did not reach the footing as shown on the plans and

specifications (e.g. the embedment depth was insufficient and the anchors were not

epoxied); (b) the ground floor anchors were only 6 to 8 inches long but should

have been 20 to 24 inches; (c) SMM did not comply with S-401, Details 1, 2 and 3

of the plans and specifications in performing this scope of work resulting in WGI

having to remove the defective hold downs and properly installing over 150 hold


                                         10
      Case 3:21-cv-00301-RV-HTC Document 1 Filed 02/18/21 Page 11 of 47




down anchors; (d) the anchor bolts for holds on floors 2 and 3 did not go through

the upper floor slabs as required; (e) there were “fake anchor bolts” installed with

no effort to properly protrude through floors 2 and 3, and which is some cases did

not even line-up between floors; and (f) SMM did not comply with S-402, Detail B

of the Project plans and specifications when performing this scope of work.

      34.    SMM’s defective and deficient Steel Erection Work provided for the

Strap Plates/Braces (Braced Frame Elements) includes, inter alia: (a) the strap

plates/braces were the wrong size; (b) the strap plates/braces were missing and/or

were not installed; (c) the strap plates/braces were insufficiently welded or missing

screws; and (d) as a result, WGI was required to provide over 1,500 linear feet of

weld and thousands of screws to correct the issues with the improperly installed

strap plates/braces.

      35.    SMM’s defective and deficient Steel Erection Work provided for the

Powder Actuated Fasteners (Braced Frame Elements) includes, inter alia: (a)

the PAF’s were not installed in the structural steel tracks to the slab/deck; (b)

SMM only had a handful of PAF’s installed in the tracks but should have had

many; (c) there were more than 12,000 missing PAF’s, which WGI had to install;

and (d) SMM failed to comply with S-402 of the Project plans and specifications

regarding this scope of work.




                                         11
      Case 3:21-cv-00301-RV-HTC Document 1 Filed 02/18/21 Page 12 of 47




      36.    In August of 2019, the Navy demanded that every single fire alarm

device be removed and replaced in both Buildings 3709 and 3710. The reason

being, is that the fire alarm devices had been stored in Conex Boxes for over 2.5

years (while WGI performed repair and remediation of SMM’s Steel Erection

Work as well as other deficiencies) with the Navy being concerned that these

devices had been exposed to extremes in temperature and would not function

properly creating a life and safety issue.

            DAMAGE TO THE EXISTING STRUCTURES AND TO

                    NON-DEFECTIVE ADJACENT WORK

      37.    SMM’s defective and negligent Steel Structural Work and subsequent

failed repair attempts caused direct damage to the existing structure such as

existing floor joists and to adjacent non-defective work performed by other trades.

      38.    SMM, in performing its failed repair attempts to its Steel Structural

Work, added coupons and straps to the ATFP Progressive Collapse structure on

all three floors of both buildings, which in the process resulted in molten weld

“spatter” landing on and damaging, inter alia: (a) electrical wiring and conduit; (b)

fire suppression system elements; (c) mechanical (HVAC) insulation; and (d) fire

alarm system and wiring.

      39.    SMM also caused damage to the following categories of adjacent non-

defective work which includes, but is not limited to: (1) steel work; (2) framing;


                                             12
      Case 3:21-cv-00301-RV-HTC Document 1 Filed 02/18/21 Page 13 of 47




(3) drywall; (4) insulation; (5) stucco; (6) air barriers; (7) ceiling grids; (8)

electrical work; (9) fire suppression – CPVC; (10) duct work; (11) duct insulation;

(12) plumbing pipe; (13) plumbing insulation; (14) doors; (15) door frames; (16)

window frames; (17) storefronts; (18) cabinets; (19) cabinet bases; (20) shower

pans; (21) tile; and (22) carpeting.

      40.    SMM also cut into the existing overhead structure when performing

ATFP Progressive Collapse work and subsequent repair activities damaging the

work of the previous trades.

      41.    WGI was required by the Navy to replace and/or remediate the

damage that SMM caused to adjacent non-defective work performed by other

trades throughout both buildings with WGI removing approximately 350+ tons (or

700,000+ pounds) of materials from both buildings in the process.

                     SMM’S SUBCONTRACT BREACHES

                           STEEL ERECTION WORK

      42.    SMM, by providing defective and deficient Steel Erection Work

(which also damaged the existing structure and adjacent non-defective work

performed by other trades), breached its Steel Erection Subcontract, including, but

not limited to, the following:

                                 ARTICLE 2 SCOPE OF WORK

             2.2 SUBCONTRACT WORK . . . Subcontractor shall perform the
             Subcontract Work under the general direction of Contractor and in

                                        13
      Case 3:21-cv-00301-RV-HTC Document 1 Filed 02/18/21 Page 14 of 47




             accordance with the Subcontract Documents (Exhibit 1, attached
             hereto).

      43.    SMM failed to comply with 2.2 of the Steel Erection Subcontract by

not performing its Steel Erection Work according to various provisions (e.g. S-304;

S-305; S-401, including Details 1, 2 and 3; S-402, including Detail B; S-501,

including Details A – E, H, J and K) of the Project’s plans and specification by

providing defective and deficient Steel Erection Work, including defective repair

work as outlined above.

      44.    SMM, by providing defective and deficient Steel Erection Work

(which also damaged the existing structure and adjacent non-defective work

performed by other trades), breached its Steel Erection Subcontract, including, but

not limited to, the following:

                 ARTICLE 3 SUBCONTRACTOR’S RESPONSIBILITIES

             3.2 RESPONSIBILITIES Subcontractor shall furnish its diligent
             efforts to perform the Subcontract Work in an expeditious manner and
             to cooperate with Contractor so that Contractor may fulfill its
             obligations to Owner. Subcontractor shall furnish all of the labor,
             materials, equipment, and services, including, but not limited to,
             competent supervision, shop drawings, samples, tools, and scaffolding
             as are necessary for the proper performance of the Subcontract Work,
             all of which shall be provided in full accord with and reasonably
             inferable from the Subcontract Documents. Subcontractor shall
             provide Contractor a list of its proposed subcontractors and suppliers,
             and be responsible for taking field dimensions, providing tests,
             obtaining required permits related to the Subcontract Work and
             affidavits, ordering of materials and all other actions as required to
             meet the Progress Schedule (Exhibit 1, attached hereto).


                                        14
      Case 3:21-cv-00301-RV-HTC Document 1 Filed 02/18/21 Page 15 of 47




      45.    SMM breached 3.2 of the Steel Erection Subcontract by failing to

supervise, perform, and install its Steel Erection Work in a proper fashion causing

massive delays whereby SMM’s work was not performed in an expeditious

manner. The Project was on track to be completed on or before May 17, 2017, but

as a result of the defects and deficiencies (and the impact to the existing structure

and to non-defective adjacent work) caused a 30-month delay with the Project not

achieving substantial completion until November 18, 2019 with the Navy’s final

acceptance and “close-out” not occurring until July 27, 2020.

      46.    SMM, by providing defective and deficient Steel Erection Work

(which also damaged the existing structure and adjacent non-defective work

performed by other trades), breached its Steel Erection Subcontract, including, but

not limited to, the following:

             3.3 INCONSISTENCIES AND OMISSIONS Subcontractor shall
             examine and compare the drawings, specifications, other Subcontract
             Documents and information furnished by Owner relative to the
             Subcontract Work . . . Should Subcontractor discover any errors,
             inconsistencies, or omissions in the Subcontract Documents,
             Subcontractor shall promptly report such discoveries to Contractor in
             writing (Exhibit 1, attached hereto).

      47.    SMM breached 3.3 of the Steel Erection Subcontract by failing to

bring to WGI’s attention any issues or discrepancies in the Project plans and

specifications to the extent that SMM contends that the drawings or details as

applied impacted its scope of work.


                                         15
      Case 3:21-cv-00301-RV-HTC Document 1 Filed 02/18/21 Page 16 of 47




      48.    SMM, by providing defective and deficient Steel Erection Work

(which also damaged the existing structure and adjacent non-defective work

performed by other trades), breached its Steel Erection Subcontract, including, but

not limited to, the following:

             3.10 COORDINATION Subcontractor shall (a) cooperate with
             Contractor and all others whose work may interface with the
             Subcontract Work; (b) specifically note and immediately advise
             Contractor of any such interface with the Subcontract Work (Exhibit
             1, attached hereto).

      49.    SMM breached 3.10 of the Steel Erection Subcontract by allowing its

defective and deficient Steel Erection Work to damage and ultimately delay

adjacent non-defective work performed by other trades. SMM also did not provide

WGI with notice of SMM’s impact on adjacent non-defective work.

      50.    SMM, by providing defective and deficient Steel Erection Work

(which also damaged the existing structure and adjacent non-defective work

performed by other trades), breached its Steel Erection Subcontract, including, but

not limited to, the following:

             3.13 GENERAL WARRANTIES ON MATERIALS AND
             EQUIPMENT In addition to the warranties set forth in the
             Subcontract Documents, Subcontractor warrants that all materials and
             equipment shall be new unless otherwise specified, of good quality, in
             conformance with the Subcontract Documents, and free from
             defective workmanship and materials. . . Subcontractor further
             warrants that the Subcontract Work shall be free from material defects
             not intrinsic in the design or materials required in the Subcontract
             Documents (Exhibit 1, attached hereto).


                                        16
      Case 3:21-cv-00301-RV-HTC Document 1 Filed 02/18/21 Page 17 of 47




      51.    SMM breached 3.13 of the Steel Erection Subcontract by failing to

provide materials for the Project which were new, of good quality, in conformance

with the plans and specifications, and free from defects with SMM’s materials

being substandard and needing to be removed and replaced.

      52.    SMM also breached 3.13 of the Steel Erection Subcontract as SMM’s

materials were defective in that: (1) elements installed for the ATFP Progressive

Collapse were not the proper quality; (2) the Plate Tab Anchors were too shallow;

(3) the ground floor hold down anchors did not reach the footing being too short

(e.g. the embedment depth was insufficient with the anchors only being 6 – 8

inches long instead of 20 – 24 inches as called for by the plans and specifications);

(4) SMM inexplicitly installed numerous “fake” anchor bolts; (5) SMM installed

anchor bolts that did not go through the upper floors; (6) SMM installed anchor

bolts that in some cases did not line-up between floors; and (7) the strap

plates/braces were the wrong size or incomplete. These defects were contrary to

the requirements as provided for by S-501, Details A – E; S-401, Details 1, 2 and

3; S-402, Detail B.

      53.    SMM, by providing defective and deficient Steel Erection Work

(which also damaged the existing structure and adjacent non-defective work

performed by other trades), breached its Steel Erection Subcontract, including, but

not limited to, the following:


                                         17
      Case 3:21-cv-00301-RV-HTC Document 1 Filed 02/18/21 Page 18 of 47




                                     3.15 SAFETY

                3.15.5 . . . Subcontractor shall use properly qualified individuals or
                entities to carry out the Subcontract Work in a safe and reasonable
                manner so as to reduce the risk of bodily injury or property damage
                (Emphasis added; Exhibit 1, attached hereto).

      54.       SMM breached 3.15.5 of the Steel Erection Subcontract by using

individuals whom were not qualified to perform the work pursuant to the Steel

Erection Subcontract documents resulting in substantial property damage not only

to SMM’s work, but also to the existing buildings and to adjacent non-defective

work performed by other trades.

      55.       SMM, by providing defective and deficient Steel Erection Work

(which also damaged the existing structure and adjacent non-defective work

performed by other trades), breached its Steel Erection Subcontract, including, but

not limited to, the following:

                3.15.6 Damage or loss not insured under property insurance and to the
                extent caused by the negligent acts or omissions of Subcontractor, or
                anyone for whose acts Subcontractor may be liable, shall be promptly
                remedied by Subcontractor (Exhibit 1, attached hereto).

      56.       SMM, despite being placed on notice on numerous occasions by WGI

(as described above), failed to remedy its negligent work which resulted in damage

and loss to both SMM’s work and to adjacent non-defective work performed by

other trades.




                                           18
      Case 3:21-cv-00301-RV-HTC Document 1 Filed 02/18/21 Page 19 of 47




      57.    SMM, by providing defective and deficient Steel Erection Work

(which also damaged the existing structure and adjacent non-defective work

performed by other trades), breached its Steel Erection Subcontract, including, but

not limited to, the following:

             3.16 PROTECTION OF THE WORK Subcontractor shall take
             necessary precautions to properly protect the Subcontract Work and
             the work of others from damage caused by Subcontractor’s
             performance of the Subcontract Work. Should Subcontractor cause
             damage to the Work or property of Owner, Contractor, or others,
             Subcontractor shall promptly remedy such damage to the satisfaction
             of Contractor, or Contractor may, after forty-eight (48) hours’ written
             notice to Subcontractor, remedy the damage and deduct its cost from
             any amounts due or to become due to Subcontractor, unless such costs
             are recovered under applicable property insurance (Exhibit 1,
             attached hereto).

      58.    SMM breached 3.16 of the Structural Steel Subcontract by failing to

protect the adjacent non-defective work performed by other trades when SMM

attempted to repair its own substandard work. SMM, after damaging its own work,

the existing structure, and the non-defective work performed by other trades, also

failed to promptly remedy such damage to the satisfaction of the Navy and WGI

after receiving written notice of the various issues.

      59.    SMM, by providing defective and deficient Steel Erection Work

(which also damaged the existing structure and adjacent non-defective work

performed by other trades), breached its Steel Erection Subcontract, including, but

not limited to, the following:


                                          19
      Case 3:21-cv-00301-RV-HTC Document 1 Filed 02/18/21 Page 20 of 47




                    3.23.1 UNCOVERING OF SUBCONTRACT WORK

             3.23.1.1 If required in writing by Contractor, Subcontractor must
             uncover any portion of the Subcontract Work which has been covered
             by Subcontractor in violation of the Subcontract Documents or
             contrary to a directive issued to Subcontract by Contractor. Upon
             receipt of a written directive from Contractor, Subcontractor shall
             uncover such work for Contractor’s or Owner’s inspection and restore
             the uncovered Subcontract Work to its original condition at
             Subcontractor’s time and expense (Exhibit 1, attached hereto).

      60.    SMM breached 3.23.1.1 of the Steel Erection Subcontract by failing

to uncover its defective work as directed by WGI in writing.          SMM further

breached 3.23.1.1 by failing to restore its uncovered work to its original condition

at SMM’s time and expense.

      61.    SMM, by providing defective and deficient Steel Erection Work

(which also damaged the existing structure and adjacent non-defective work

performed by other trades), breached its Steel Erection Subcontract, including, but

not limited to, the following:

                    3.23.1 UNCOVERING OF SUBCONTRACT WORK

             3.23.1.2 Contractor may direct Subcontractor to uncover portions of
             the Subcontract Work for inspection by Owner or Contractor at any
             time. Subcontractor is required to uncover such work whether or not
             Contractor or Owner had requested to inspect the Subcontract Work
             prior to it being covered. Except as provided in the subsection
             immediately above, this Agreement shall be adjusted by Subcontract
             Change Order for the cost and time of uncovering and restoring any
             work which is uncovered for inspection and proves to be installed in
             accordance with the Subcontract Documents, provided Contractor had
             not previously instructed Subcontractor to leave the work uncovered.
             If Subcontractor uncovers work pursuant to a directive issued by

                                        20
      Case 3:21-cv-00301-RV-HTC Document 1 Filed 02/18/21 Page 21 of 47




             Contractor, and such work upon inspection does not comply with the
             Subcontract Documents, Subcontractor shall be responsible for all
             costs and time of uncovering, correcting, and restoring the work so as
             to make it conform to the Subcontract Documents. . . (Exhibit 1,
             attached hereto).

      62.    SMM breached 3.23.1.2 of the Steel Erection Subcontract by failing

to take responsibility for all costs and time of uncovering, correcting, and restoring

the defective work to make it conform with the plans and specifications.

      63.    SMM, by providing defective and deficient Steel Erection Work

(which also damaged the existing structure and adjacent non-defective work

performed by other trades), breached its Steel Erection Subcontract, including, but

not limited to, the following:

                                 3.23.2 CORRECTION OF WORK

             3.23.2.1 If Owner or Contractor rejects the Subcontract Work or the
             Subcontract Work is not in conformance with the Subcontract
             Documents, Subcontractor shall promptly correct the Subcontract
             Work whether it had been fabricated, installed or completed.
             Subcontractor shall be responsible for the costs of correcting such
             Subcontract Work, any required additional testing or inspections, and
             compensation for services and expenses of Owner and Contractor
             made necessary by the defective Subcontractor Work (Exhibit 1,
             attached hereto).

      64.    SMM breached 3.23.2.1 of the Steel Erection Subcontract by failing

to correct its work which the Navy and WGI deemed to not be in conformance

with the Steel Erection Subcontract documents or to pay the costs of correcting and

testing its defective work.


                                         21
      Case 3:21-cv-00301-RV-HTC Document 1 Filed 02/18/21 Page 22 of 47




      65.    SMM, by providing defective and deficient Steel Erection Work

(which also damaged the existing structure and adjacent non-defective work

performed by other trades), breached its Steel Erection Subcontract, including, but

not limited to, the following:

             3.23.2.2 In addition to Subcontractor’s obligations under this section,
             Subcontractor agrees to promptly correct, after receipt of a written
             notice from Contractor, all Subcontract Work performed under this
             Agreement which proves to be defective in workmanship or materials
             within a period of one year from the date of Substantial Completion of
             the Subcontract Work or for a longer period of time as may be
             required by specific warranties in the Subcontract Documents . . . If
             Subcontractor fails to correct defective or nonconforming Subcontract
             Work within a reasonable time after receipt of notice from Contractor,
             Contractor may correct such Subcontract Work pursuant to subsection
             10.1.1. (Exhibit 1, attached hereto).

      66.    SMM breached 3.23.2.2 by failing to promptly (or at all) correct its

defective work and/or replace substandard materials after receiving written notice

from WGI regarding the same.

      67.    SMM, by providing defective and deficient Steel Erection Work

(which also damaged the existing structure and adjacent non-defective work

performed by other trades), breached its Steel Erection Subcontract, including, but

not limited to, the following:

             3.23.4 If Subcontractor’s correction or removal of Subcontract Work
             destroys or damages completed or partially completed work of Owner,
             Contractor or any separate contractors or subcontractors,
             Subcontractor shall be responsible for the reasonable cost of
             correcting such destroyed or damaged property (Exhibit 1, attached
             hereto).

                                        22
      Case 3:21-cv-00301-RV-HTC Document 1 Filed 02/18/21 Page 23 of 47




      68.    SMM breached 3.23.4 of the Steel Erection Subcontract by failing to

pay the reasonable costs of correcting the damage caused to the existing structure

and to adjacent non-defective work performed by other trades caused by SMM in

attempting to correct its own substandard work.

      69.    SMM, by providing defective and deficient Steel Erection Work

(which also damaged the existing structure and adjacent non-defective work

performed by other trades), breached its Steel Erection Subcontract, including, but

not limited to, the following:

             3.23.5 If portions of Subcontract Work which do not conform with the
             requirements of the Subcontract Documents are neither corrected by
             Subcontractor nor accepted by Contractor, Subcontractor shall remove
             such Subcontract Work from the Worksite if so directed by Contractor
             (Exhibit 1, attached hereto).

      70.    SMM breached 3.23.5 of the Steel Erection Subcontract by failing to

remove its defective work and materials from the Project which were never

corrected by SMM after being directed to do so by WGI.

      71.    SMM, by providing defective and deficient Steel Erection Work

(which also damaged the existing structure and adjacent non-defective work

performed by other trades), breached its Steel Erection Subcontract, including, but

not limited to, the following:

                            ARTICLE 5 PROGRESS SCHEDULE




                                        23
      Case 3:21-cv-00301-RV-HTC Document 1 Filed 02/18/21 Page 24 of 47




                5.1 TIME IS OF THE ESSENCE Time is of the essence for both
                Parties. They mutually agree to see to the performance of their
                respective obligations so that the entire Project may be completed in
                accordance with the Subcontract Documents and particularly the
                Progress Schedule as set forth in Exhibit C. (Exhibit 1, attached
                hereto).

      72.       SMM breached 5.1 of the Steel Erection Subcontract as a result of its

defective Steel Erection Work delaying the completion of the Project by 30 months

with work still being performed by WGI to address the various issues.

                          SMM’S ACTS AND OMISSIONS

                               METAL ROOF WORK

      73.       SMM was contractually obligated to provide the Metal Roof Work for

the Project.

      74.       SMM’s Metal Roof Work was to be timely completed, functioning,

and provided in a good and workmanlike manner in strict accordance with all shop

drawings, plans and specifications, Subcontract Documents, Project contracts

and/or addenda.

      75.       The Metal Roof Work that SMM provided for the Project did not

comply with the terms of the Metal Roof Subcontract but instead was performed in

a negligent manner.

      76.       SMM’s Metal Roof Work suffers from both quality and timeliness

deficiencies.




                                          24
     Case 3:21-cv-00301-RV-HTC Document 1 Filed 02/18/21 Page 25 of 47




      77.   The defects and deficiencies with SMM’s Metal Roof Work, included

but are not limited to: (a) the connections from the trusses to the existing roof

system were inadequate (e.g. the screw pattern indicated in the shop drawings were

not followed); (b) the connection brackets were not shop primed as required by

specifications and required removal and replacement after priming; and (c) SMM

failed to otherwise comply with the Project documents and requirements in

performing its Metal Roof Work.

      78.   SMM’s defective and deficient Metal Roof Work contributed to the

delays, with the Project to be completed by May 17, 2015 with substantial

completion, however, not being achieved until November 18, 2019 (constituting a

30-month delay) with the Navy not finally accepting and “closing-out” the Project

until July 27, 2020 due in large part to the acts and omissions of SMM regarding

its Metal Roof Work (in addition to the delays caused by its Steel Erection Work).

      79.   During the time that SMM was on the Project, SMM was addressing

and/or attempting to remedy both its defective and deficient Steel Erection and

Metal Roof Work.

                    SMM’S SUBCONTRACT BREACHES

                            METAL ROOF WORK




                                        25
      Case 3:21-cv-00301-RV-HTC Document 1 Filed 02/18/21 Page 26 of 47




      80.    SMM, by providing defective and deficient Metal Roof Work for the

Project in a negligent manner, breached its Metal Roof Subcontract, including, but

not limited to, the following:

                                 ARTICLE 2 SCOPE OF WORK

             2.2 SUBCONTRACT WORK . . . Subcontractor shall perform the
             Subcontract Work under the general direction of Contractor and in
             accordance with the Subcontract Documents (Exhibit 3, attached
             hereto).

      81.    SMM failed to comply with 2.2 of the Metal Roof Subcontract by not

performing its Metal Roof Work in strict accordance with all shop drawings, plans

and specifications, Subcontract Documents, Project contracts and/or addenda.

                 ARTICLE 3 SUBCONTRACTOR’S RESPONSIBILITIES

             3.2 RESPONSIBILITIES Subcontractor shall furnish its diligent
             efforts to perform the Subcontract Work in an expeditious manner and
             to cooperate with Contractor so that Contractor may fulfill its
             obligations to Owner. Subcontractor shall furnish all of the labor,
             materials, equipment, and services, including, but not limited to,
             competent supervision, shop drawings, samples, tools, and
             scaffolding as are necessary for the proper performance of the
             Subcontract Work, all of which shall be provided in full accord with
             and reasonably inferable from the Subcontract Documents.
             Subcontractor shall provide Contractor a list of its proposed
             subcontractors and suppliers, and be responsible for taking field
             dimensions, providing tests, obtaining required permits related to the
             Subcontract Work and affidavits, ordering of materials and all other
             actions as required to meet the Progress Schedule (Emphasis added;
             Exhibit 3, attached hereto).

      82.    SMM breached 3.2 of the Metal Roof Subcontract by failing to

provide its Metal Roof Work in an a prompt and efficient manner and failing to

                                        26
     Case 3:21-cv-00301-RV-HTC Document 1 Filed 02/18/21 Page 27 of 47




provide competent supervision to ensure that the work was being provided in a

proper fashion with this scope of work contributing to the massive delays

experienced with the Project. The Project was on track to be completed on or

before May 17, 2017, but as a result of the defects and deficiencies exacerbated by

the negligently performed Metal Roof Work, the Project experienced a 30-month

delay with substantial completion not being achieved until November 18, 2019

and the Navy’s final acceptance and “close-out” not occurring until July 27, 2020.

      83.   SMM, by providing defective and deficient Metal Roof Work

breached its Metal Roof Subcontract, including, but not limited to, the following:

            3.3 INCONSISTENCIES AND OMISSIONS Subcontractor shall
            examine and compare the drawings, specifications, other Subcontract
            Documents and information furnished by Owner relative to the
            Subcontract Work . . . Should Subcontractor discover any errors,
            inconsistencies, or omissions in the Subcontract Documents,
            Subcontractor shall promptly report such discoveries to Contractor in
            writing (Exhibit 3, attached hereto).

      84.   SMM breached 3.3 of the Metal Roof Subcontract by failing to bring

to WGI’s attention any issues or discrepancies in the Project plans and

specifications to the extent that SMM contends that the drawings or details as

applied impacted its Metal Roof Work which was not provided in accordance with

the shop drawings, plans and specifications, Subcontract Documents, Project

contracts and/or addenda.




                                        27
      Case 3:21-cv-00301-RV-HTC Document 1 Filed 02/18/21 Page 28 of 47




      85.    SMM, by providing defective and deficient Metal Roof Work in a

negligent manner, breached its Metal Roof Subcontract, including, but not limited

to, the following:

             3.10 COORDINATION Subcontractor shall (a) cooperate with
             Contractor and all others whose work may interface with the
             Subcontract Work; (b) specifically note and immediately advise
             Contractor of any such interface with the Subcontract Work . . .
             (Exhibit 3, attached hereto).

      86.    SMM breached 3.10 of the Metal Roof Subcontract by allowing its

defective and deficient Metal Roof Work to interfere with and cause delays to the

work performed by other trades without providing proper notice to WGI.

      87.    SMM’s workmanship in the performance of its Metal Roof Work

being defective and deficient breached its Metal Roof Subcontract, including, but

not limited to, the following:

             3.13 GENERAL WARRANTIES ON MATERIALS AND
             EQUIPMENT In addition to the warranties set forth in the
             Subcontract Documents, Subcontractor warrants that all materials and
             equipment shall be new unless otherwise specified, of good quality, in
             conformance with the Subcontract Documents, and free from
             defective workmanship and materials. . . Subcontractor further
             warrants that the Subcontract Work shall be free from material defects
             not intrinsic in the design or materials required in the Subcontract
             Documents (Emphasis added; Exhibit 3, attached hereto).

      88.    SMM breached 3.13 of the Metal Roof Subcontract, inter alia, by

providing connections from the trusses to the existing roof system that were

inadequate (e.g. the screw pattern indicated in the shop drawings were not


                                        28
      Case 3:21-cv-00301-RV-HTC Document 1 Filed 02/18/21 Page 29 of 47




followed); and connection brackets that were not shop primed as required by the

specifications requiring removal and replacement after priming.

      89.    SMM, by providing defective and deficient Metal Roof Work,

breached its Metal Roof Subcontract, including, but not limited to, the following:

                                  3.15 SAFETY

             3.15.5 . . . Subcontractor shall use properly qualified individuals or
             entities to carry out the Subcontract Work in a safe and reasonable
             manner so as to reduce the risk of bodily injury or property damage
             (Emphasis added; Exhibit 3, attached hereto).

      90.    SMM breached 3.15 of the Metal Roof Subcontract by using

individuals whom were not qualified to perform the work in strict accordance with

all shop drawings, plans and specifications, Subcontract Documents, Project

contracts and/or addenda resulting in property damage necessitating removal and

replacement of portions of SMM’s Metal Roof Work (e.g. connection brackets).

      91.    SMM, by providing defective and deficient Metal Roof Work in a

negligent manner, breached its Metal Roof Subcontract, including, but not limited

to, the following:

             3.15.6 Damage or loss not insured under property insurance and to the
             extent caused by the negligent acts or omissions of Subcontractor, or
             anyone for whose acts Subcontractor may be liable, shall be promptly
             remedied by Subcontractor (Exhibit 3, attached hereto).




                                        29
     Case 3:21-cv-00301-RV-HTC Document 1 Filed 02/18/21 Page 30 of 47




      92.    SMM, despite being placed on notice of various defects and

deficiencies with its Metal Roof Work, failed to timely remedy its negligent work

which resulted in certain work having to be removed and replaced causing delays.

      93.    SMM, by providing defective and deficient Metal Roof Work,

breached its Metal Roof Subcontract, including, but not limited to, the following:

             3.16 PROTECTION OF THE WORK Subcontractor shall take
             necessary precautions to properly protect the Subcontract Work and
             the work of others from damage caused by Subcontractor’s
             performance of the Subcontract Work. Should Subcontractor cause
             damage to the Work or property of Owner, Contractor, or others,
             Subcontractor shall promptly remedy such damage to the satisfaction
             of Contractor, or Contractor may, after forty-eight (48) hours’ written
             notice to Subcontractor, remedy the damage and deduct its cost from
             any amounts due or to become due to Subcontractor, unless such costs
             are recovered under applicable property insurance (emphasis added;
             Exhibit 3, attached hereto).

      94.    SMM breached 3.16 of the Metal Roof Subcontract by failing to

promptly remedy its defective and deficient Metal Roof Work to the satisfaction of

WGI after receiving notice of the various issues.

      95.    SMM, by providing defective and deficient Metal Roof Work,

breached its Metal Roof Subcontract, including, but not limited to, the following:

                   3.23.1 UNCOVERING OF SUBCONTRACT WORK

             3.23.1.1 If required in writing by Contractor, Subcontractor must
             uncover any portion of the Subcontract Work which has been covered
             by Subcontractor in violation of the Subcontract Documents or
             contrary to a directive issued to Subcontract by Contractor. Upon
             receipt of a written directive from Contractor, Subcontractor shall
             uncover such work for Contractor’s or Owner’s inspection and restore

                                        30
      Case 3:21-cv-00301-RV-HTC Document 1 Filed 02/18/21 Page 31 of 47




             the uncovered Subcontract Work to its original condition at
             Subcontractor’s time and expense (Exhibit 3, attached hereto).

      96.    SMM breached 3.23.1.1 of the Metal Roof Subcontract by failing to

uncover its defective work as directed by WGI in writing and to restore its

uncovered work to its original condition at SMM’s time and expense.

      97.    SMM, by providing defective and deficient Metal Roof Work,

breached its Metal Roof Subcontract, including, but not limited to, the following:

                   3.23.1 UNCOVERING OF SUBCONTRACT WORK

             3.23.1.2 Contractor may direct Subcontractor to uncover portions of
             the Subcontract Work for inspection by Owner or Contractor at any
             time. Subcontractor is required to uncover such work whether or not
             Contractor or Owner had requested to inspect the Subcontract Work
             prior to it being covered. Except as provided in the subsection
             immediately above, this Agreement shall be adjusted by Subcontract
             Change Order for the cost and time of uncovering and restoring any
             work which is uncovered for inspection and proves to be installed in
             accordance with the Subcontract Documents, provided Contractor had
             not previously instructed Subcontractor to leave the work uncovered.
             If Subcontractor uncovers work pursuant to a directive issued by
             Contractor, and such work upon inspection does not comply with the
             Subcontract Documents, Subcontractor shall be responsible for all
             costs and time of uncovering, correcting, and restoring the work so as
             to make it conform to the Subcontract Documents. . . (Exhibit 3,
             attached hereto).

      98.    SMM breached 3.23.1.2 of the Metal Roof Subcontract by failing to

take responsibility for all costs and time of uncovering, correcting, and restoring

the defective and deficient Metal Roof Work to make it conform with the plans and

specifications.


                                        31
     Case 3:21-cv-00301-RV-HTC Document 1 Filed 02/18/21 Page 32 of 47




      99.   SMM, by providing defective and deficient Metal Roof Work,

breached its Metal Roof Subcontract, including, but not limited to, the following:

                              3.23.2 CORRECTION OF WORK

            3.23.2.1 If Owner or Contractor rejects the Subcontract Work or the
            Subcontract Work is not in conformance with the Subcontract
            Documents, Subcontractor shall promptly correct the Subcontract
            Work whether it had been fabricated, installed or completed.
            Subcontractor shall be responsible for the costs of correcting such
            Subcontract Work, any required additional testing or inspections, and
            compensation for services and expenses of Owner and Contractor
            made necessary by the defective Subcontractor Work (emphasis
            added; Exhibit 3, attached hereto).

      100. SMM breached 3.23.2.1 of the Metal Roof Subcontract by failing to

correct its work at its own expense which the Navy and WGI deemed to not be in

conformance with the shop drawings, plans and specification, Subcontract

Documents, Project contracts and/or addenda.

      101. SMM, by providing defective and deficient Metal Roof Work,

breached its Metal Roof Subcontract, including, but not limited to, the following:

            3.23.2.2 In addition to Subcontractor’s obligations under this section,
            Subcontractor agrees to promptly correct, after receipt of a written
            notice from Contractor, all Subcontract Work performed under this
            Agreement which proves to be defective in workmanship or materials
            within a period of one year from the date of Substantial Completion of
            the Subcontract Work or for a longer period of time as may be
            required by specific warranties in the Subcontract Documents . . . If
            Subcontractor fails to correct defective or nonconforming Subcontract
            Work within a reasonable time after receipt of notice from Contractor,
            Contractor may correct such Subcontract Work pursuant to subsection
            10.1.1. (Emphasis added; Exhibit 3, attached hereto).


                                        32
     Case 3:21-cv-00301-RV-HTC Document 1 Filed 02/18/21 Page 33 of 47




      102. SMM breached 3.23.2.2 by failing to promptly correct its defective

and deficient work and/or replace non-conforming work after receiving written

notice from WGI.

      103. SMM, by providing defective and deficient Metal Roof Work,

breached its Metal Roof Subcontract, including, but not limited to, the following:

                           ARTICLE 5 PROGRESS SCHEDULE

             5.1 TIME IS OF THE ESSENCE Time is of the essence for both
             Parties. They mutually agree to see to the performance of their
             respective obligations so that the entire Project may be completed in
             accordance with the Subcontract Documents and particularly the
             Progress Schedule as set forth in Exhibit C. (Exhibit 3, attached
             hereto).

      104. SMM breached 5.1 of the Metal Roof Subcontract as a result of its

defective and deficient Metal Roof Work which contributed to the 30-month

Project delay.

                   WGI’S DAMAGES RELATED TO SMM

      105. WGI suffered significant damages as a result of SMM’s acts and

omissions, which includes the defective, deficient, and negligent Steel Erection and

Metal Roof Work performed by SMM for the Project.

      106. WGI’s damages are the direct and proximate result of SMM’s

defective, deficient, and negligent Steel Erection Work (which caused damage to

adjacent non-defective work already in place performed by other contractors)

which WGI was required by the Navy to correct and remediate.

                                        33
      Case 3:21-cv-00301-RV-HTC Document 1 Filed 02/18/21 Page 34 of 47




      107. WGI’s damages related to SMM’s Steel Erection Work are broken

down into three general categories which include: (1) Vendor costs; (2) WGI

Replacement/Remedial Contractors; and (3) Miscellaneous out of pocket costs,

including delay costs, and exposure.

      108. WGI’s damages related to SMM’s Steel Erection Work are no less

than $12,000,000.00 and are continuing being far in excess of the $204,000.00

Steel Erection Bond limit.

      109. WGI has also incurred damages in excess of $25,000.00 relating to

the deficient and defective Metal Roof Work that SMM negligently provided for

the Project.

      110. WGI also experienced delay, extended general conditions, increased

warranty obligations to the Navy, and attorneys’ fees and expenses as a direct and

proximate result of the defective, deficient, and negligent Steel Erection and Metal

Roof Work that SMM provided for the Project.

               WGI’S FAILED MEDIATIONS AND ARBITRATION

                   PROCEEDINGS FILED AGAINST SMM

      111. WGI attempted through direct discussions to resolve its disputes with

SMM regarding the defective, deficient, and negligent Steel Erection and Metal

Roof Work that SMM provided to WGI for the Project as required by both the

Steel Erection and Metal Roof Subcontracts (Paragraph 11.3.1).


                                        34
     Case 3:21-cv-00301-RV-HTC Document 1 Filed 02/18/21 Page 35 of 47




      112. After direction discussions failed, on September 16, 2019, WGI, in

compliance with the Steel Erection Subcontract (Paragraph 11.3.2), engaged in

mediation with SMM and other parties before an American Arbitration Association

(“AAA”) mediator which did not result in settlement.

      113. On November 11, 2019, WGI filed a Demand for Arbitration with the

AAA against SMM and other parties (“Arbitration Proceeding”) as required by the

Steel Erection and Metal Roof Subcontracts (Paragraph 11.3.3).

      114. On November 19, 2019, WGI stayed the Arbitration Proceeding to

allow the parties to engage in a second mediation of this matter which took place

on June 22, 2020 and also did not result in a settlement.

      115. On August 6, 2020, WGI reactivated the Arbitration Proceeding given

the two failed mediation attempts.

      116. WGI, in the Arbitration Proceeding, has alleged claims against SMM

for breach of contract; negligent construction; and general negligence regarding the

Steel Erection Work that SMM provided for the Project.

      117. On August 19, 2020, SMM, in responding to WGI’s Demand for

Arbitration asserted a Counterclaim against WGI for breach of the Steel Erection

and Metal Roof Subcontracts.

      118. On September 2, 2020, WGI filed its Affirmative Defenses and

Answer to SMM’s Counterclaim and will be amending its Demand for Arbitration


                                         35
      Case 3:21-cv-00301-RV-HTC Document 1 Filed 02/18/21 Page 36 of 47




to include claims related to the Metal Roof Work that SMM’s provided for the

Project given that SMM has now made this an issue in the Arbitration Proceeding

(despite not having done so during either of the mediations) with SMM performing

this work at the same time as attempting to address the issues with its Steel

Erection Work.

                                COUNT I
                     CLAIM ON STEEL ERECTION BOND

      119. WGI incorporates herein by reference all allegations contained in

Paragraphs 1 through 11, 14, 16 through 72, 105 through 108, and 110 through 118

of this Complaint and reiterates all of those allegations.

      120. Developers, as Surety, and SMM, as Principal, issued the Steel

Erection Bond covering SMM’s Steel Erection Work for the Project providing that

“Principal has by written agreement dated January 13, 2015 entered into a

subcontract with Obligee for Steel Erection, Bachelor’s Quarters Repair 3709 and

3710, NAS, Pensacola, FL #N69450-15-C-0601 Job #1501 . . . NOW

THEREFORE, THE CONDITION OF THIS OBLIGATION IS SUCH THAT, if

Principal shall promptly and faithfully perform said subcontract, then this

obligation shall be null and void; otherwise it shall remain in full force and effect”

(Emphasis added; Exhibit 2, attached hereto).




                                          36
     Case 3:21-cv-00301-RV-HTC Document 1 Filed 02/18/21 Page 37 of 47




      121. SMM did not promptly and faithfully perform its Steel Erection

Subcontract therefore, Developers’ obligation under the Steel Erection Bond did

not become null and void but instead, remains in full force and effect.

      122. WGI provided various notices of default and deficiencies to SMM and

Developers regarding SMM’s defective, deficient, and negligent Steel Erection

Work provided for the Project which also caused damage to adjacent non-defective

work already in place performed by other trades.

      123. SMM was in default of its Steel Erection Subcontract and WGI

declared SMM to be in default of its Steel Erection Subcontract.

      124. SMM was unable to correct the vast majority of the defective,

deficient, and negligent Steel Erection Work that it provided for the Project.

      125. The Steel Erection Subcontract contains various provisions and terms

under ARTICLE 8 PAYMENT, specifically 8.3 FINAL PAYMENT, related to

WGI and the Navy having to accept SMM’s Steel Erection Work before final

payment becomes due.

      126. Given SMM’s defective, deficient, and negligent Steel Erection Work,

final payment did not arguably become due until after substantial completion was

achieved on November 18, 2019 and/or the Project was finally accepted and

closed-out by the Navy on July 27, 2020.




                                         37
     Case 3:21-cv-00301-RV-HTC Document 1 Filed 02/18/21 Page 38 of 47




      127. WGI performed its obligations under SMM’s Steel Erection

Subcontract.

      128. Developers, despite being provided with notice of SMM’s default of

the Steel Erection Subcontract and the defective, deficient, and negligent Steel

Erection Work that SMM provided to the Project, did not “promptly remedy the

default” under the provisions of the Bond.

      129. WGI, after providing reasonable notice to Developers of SMM’s

default of the Steel Erection Subcontract and the defective, deficient, and negligent

Steel Erection Work that SMM provided for the Project, WGI arranged for the

performance of SMM’s obligations under the Steel Erection Subcontract.

      130. WGI       completed      SMM’s     Steel   Erection    Subcontract    and

remedied/corrected SMM’s defective, deficient, and negligent Steel Erection Work

provided for the Project which also caused damage to adjacent non-defective work

performed by other trades.

      131. WGI’s reasonable cost to complete SMM’s Steel Erection Subcontract

and remedy/correct SMM’s defective, deficient, and negligent Steel Erection Work

provided for the Project exceeds the “balance of the [Steel Erection Subcontract]

price” as defined by the Bond with Developers being required to pay WGI such

excess not to exceed $204,000.00.




                                         38
     Case 3:21-cv-00301-RV-HTC Document 1 Filed 02/18/21 Page 39 of 47




      132. WGI is a claimant entitled to protection as an Obligee under the terms

of the Steel Erection Bond issued for the Project.

      133. SMM and Developers are jointly and severally liable to WGI pursuant

to the terms of the Steel Erection Bond for the principal amount of $204,000.00.

      134. Given that WGI has initiated arbitration against SMM as required by

the Steel Erection Subcontract, WGI is agreeable to staying this action if

Developers will voluntarily join the Arbitration Proceeding regarding the Steel

Erection Work that SMM provided for the Project.

      135. WGI has performed all conditions precedent to recover from SMM

and Developers the principal amount of $204,000.00 under the Bond.

      WHEREFORE, WGI respectfully requests that the Court enter judgment in

favor of WGI and against Developers pursuant to the Steel Erection Bond for the

following amounts:

      (a)    the principal amount of $204,000.00; plus

      (b)    all costs of this action; plus

      (c)    such other and further relief as this Court deems just and proper.

                               COUNT II
                    CLAIM FOR BREACH OF CONTRACT
                         STEEL ERECTION BOND




                                              39
      Case 3:21-cv-00301-RV-HTC Document 1 Filed 02/18/21 Page 40 of 47




      136. WGI incorporates herein by reference all allegations contained in

Paragraphs 1 through 11, 14, 16 through 72, 105 through 108, and 110 through 135

of this Complaint and reiterates all of those allegations.

      137. The Steel Erection Bond issued by Developers for the benefit of WGI

regarding the Steel Erection Work that SMM provided for the Project under its

Steel Erection Subcontract is a valid and enforceable contract.

      138. WGI notified Developers of SMM’s default under the Steel Erection

Subcontract regarding the defective, deficient, and negligent Steel Erection Work

that SMM provided for the Project.

      139. Developers requested additional documentation from WGI regarding

SMM’s default of the Steel Erection Subcontract which WGI provided.

      140. Developers, despite receiving notice of SMM’s default and WGI’s

declaration of default of SMM’s Steel Erection Subcontract, did not “promptly

remedy the default” by arranging “performance” or pay WGI the “reasonable cost”

in excessive of the subcontract price as required by the Steel Erection Bond for

completing/remedying SMM’s Steel Erection Subcontract.

      141. Developers’ failure to arrange “performance” of SMM’s Steel

Erection Subcontract or pay WGI the “reasonable cost” in excess of the

subcontract price after receiving notice of SMM’s default and WGI’s declaration




                                          40
     Case 3:21-cv-00301-RV-HTC Document 1 Filed 02/18/21 Page 41 of 47




of default of SMM’s Steel Erection Subcontract is a material breach of the Steel

Erection Bond or contract.

        142. WGI has suffered damages as a result of Developers’ breach of the

Steel Erection Bond/contract in an amount in excess of the Bond limits of

$204,000.00.

        143. Given that WGI has initiated arbitration against SMM as required by

the Steel Erection Subcontract, WGI is agreeable to staying this action if

Developers will voluntarily join the Arbitration Proceeding.

        144. WGI has performed all conditions precedent to recover from SMM

and Developers for the principal amount of $204,000.00 under the Steel Erection

Bond.

        WHEREFORE, WGI respectfully requests that the Court enter judgment in

favor of WGI and against Developers for breach of Steel Erection Bond or contract

for the following amounts:

        (a)   the principal amount of $204,000.00; plus

        (b)   all costs of this action; plus

        (c)   such other and further relief as this Court deems just and proper.

                                COUNT III
                        CLAIM ON METAL ROOF BOND




                                               41
      Case 3:21-cv-00301-RV-HTC Document 1 Filed 02/18/21 Page 42 of 47




      145. WGI incorporates herein by reference all allegations contained in

Paragraphs 1 through 9, 12 through 13, 15 through 20, 73 through 105, and 109

through 118 of this Complaint and reiterates all of those allegations.

      146. Developers, as Surety, and SMM, as Principal, issued the Metal Roof

Bond covering SMM’s Metal Roof Work for the Project providing that “Principal

has by written agreement dated January 13, 2015 entered into a subcontract with

Obligee for Standing Seam Metal Roof, Bachelor’s Quarters Repair 3709 and

3710, NAS, Pensacola, FL #N69450-15-C-0601 Job #1501. . . NOW

THEREFORE, THE CONDITION OF THIS OBLIGATION IS SUCH THAT, if

Principal shall promptly and faithfully perform said subcontract, then this

obligation shall be null and void; otherwise it shall remain in full force and effect.”

(Emphasis added; Exhibit 4, attached hereto).

      147. SMM did not promptly and faithfully perform its Metal Roof

Subcontract therefore, Developers’ obligation under the Bond did not become null

and void but instead, remains in full force and effect.

      148. WGI provided various notices of default and deficiencies to SMM and

Developers regarding SMM’s defective, deficient, and negligent work which

included the Metal Roof Work that SMM provided for the Project.

      149. SMM was in default of its Metal Roof Work and WGI declared SMM

to be in default of its Metal Roof Subcontract.


                                          42
      Case 3:21-cv-00301-RV-HTC Document 1 Filed 02/18/21 Page 43 of 47




      150. SMM was attempting to correct its defective, deficient, and negligent

Steel Erection Work during the same time it was performing Metal Roof Work for

the Project.

      151. The Metal Roof Subcontract contains various provisions and terms

under ARTICLE 8 PAYMENT, specifically 8.3 FINAL PAYMENT, related to

WGI and the Navy having to accept SMM’s Metal Roof Work before final

payment becomes due.

      152. Given SMM’s defective, deficient, and negligent Metal Roof Work,

final payment did not arguably become due until after substantial completion was

achieved on November 18, 2019 and/or the Project was finally accepted and

closed-out by the Navy on July 27, 2020.

      153. WGI performed its obligations under SMM’s Metal Roof Subcontract.

      154. Developers, despite being provided with notice of SMM’s default of

the Metal Roof Subcontract and the defective, deficient, and negligent Metal Roof

Work that SMM provided to the Project, did not “promptly remedy the default”

under the provisions of the Bond.

      155. WGI, after providing reasonable notice to Developers of SMM’s

default of the Metal Roof Subcontract and the defective, deficient, and negligent

Metal Roof Work provided for the Project, WGI arranged for the performance of

SMM’s obligations under the Metal Roof Subcontract.


                                       43
     Case 3:21-cv-00301-RV-HTC Document 1 Filed 02/18/21 Page 44 of 47




        156. WGI arranged for the completion of SMM’s Metal Roof Subcontract

and the remediation and correction of SMM’s defective, deficient, and negligent

Metal Roof Work provided for the Project.

        157. WGI’s reasonable cost to assist with the completion of SMM’s Metal

Roof Subcontract and remedy/correct SMM’s defective, deficient, and negligent

Metal Roof Work provided for the Project exceeds the “balance of the [Metal Roof

Subcontract] price” as defined by the Bond with Developers being required to pay

WGI such excess not to exceed $362,100.00.

        158. WGI is a claimant entitled to protection as an Obligee under the terms

of the Metal Roof Bond issued for the Project.

        159. SMM and Developers are jointly and severally liable to WGI pursuant

to the terms of the Metal Roof Bond for the principal amount of at least

$25,000.00.

        160. Given that WGI has initiated arbitration against SMM as required by

the Metal Roof Subcontract, WGI is agreeable to staying this action if Developers

will voluntarily join the Arbitration Proceeding regarding the Metal Roof Work

that SMM provided for the Project.

        161. WGI has performed all conditions precedent to recover from SMM

and Developers the principal amount of at least $25,000.00 under the Metal Roof

Bond.


                                         44
      Case 3:21-cv-00301-RV-HTC Document 1 Filed 02/18/21 Page 45 of 47




      WHEREFORE, WGI respectfully requests that the Court enter judgment in

favor of WGI and against Developers pursuant to the Metal Roof Bond for the

following amounts:

      (a)      the principal amount of at least $25,000.00; plus

      (b)      all costs of this action; plus

      (c)      such other and further relief as this Court deems just and proper.

                                 COUNT IV
                      CLAIM FOR BREACH OF CONTRACT
                             METAL ROOF BOND

      162. WGI incorporates herein by reference all allegations contained in

Paragraphs 1 through 9, 12 through 13, 15 through 20, 73 through 105, 109

through 118, and 145 through 161 of this Complaint and reiterates all of those

allegations.

      163. The Metal Roof Bond issued by Developers for the benefit of WGI

regarding the Metal Roof Work that SMM provided for the Project under its Metal

Roof Subcontract is a valid and enforceable contract.

      164. WGI notified Developers of SMM’s default under the Metal Roof

Subcontract regarding the defective, deficient, and negligent Metal Roof Work that

SMM provided for the Project.

      165. Developers, despite receiving notice of SMM’s default and WGI’s

declaration of default of SMM’s Metal Roof Subcontract, did not “promptly


                                                45
      Case 3:21-cv-00301-RV-HTC Document 1 Filed 02/18/21 Page 46 of 47




remedy the default” by arranging “performance” or pay WGI the “reasonable cost”

in excessive of the subcontract price as required by the Metal Roof Bond for

completing/remedying SMM’s Metal Roof Subcontract.

      166. Developers’ failure to arrange “performance” of SMM’s Metal Roof

Subcontract or pay WGI the “reasonable cost” in excess of the subcontract price

after receiving notice of SMM’s default and WGI’s declaration of default of

SMM’s Metal Roof Subcontract is a material breach of the Metal Roof Bond or

contract.

      167. WGI has suffered damages as a result of Developers’ breach of the

Metal Roof Bond/contract in an amount that is within in the Metal Roof Bond

limits of $362,100.00.

      168. Given that WGI has initiated arbitration against SMM as required by

the Metal Roof Subcontract, WGI is agreeable to staying this action if Developers

will voluntarily join the Arbitration Proceeding.

      169. WGI has performed all conditions precedent to recover from SMM

and Developers for the principal amount of at least $25,000.00 under the Metal

Roof Bond/contract.

      WHEREFORE, WGI respectfully requests that the Court enter judgment in

favor of WGI and against Developers for breach of the Metal Roof Bond or

contract for the following amounts:


                                         46
Case 3:21-cv-00301-RV-HTC Document 1 Filed 02/18/21 Page 47 of 47




(a)   the principal amount of at least $25,000.00; plus

(b)   all costs of this action; plus

(c)   such other and further relief as this Court deems just and proper.

                                  Respectfully submitted,

                                  EMMANUEL SHEPPARD & CONDON

                                  /s/ H. Wesley Reeder
                                  H. Wesley Reeder
                                  Florida Bar Number: 195571
                                  30 South Spring Street
                                  Pensacola, Florida 32502
                                  Telephone: (850) 433-6581
                                  Primary: hwr@esclaw.com
                                  Secondary: nmb@esclaw.com;
                                  sgoldsby@esclaw.com
                                  Attorney for Plaintiff Whitesell-Green, Inc.




                                       47
